NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 2, 2015*
                               Decided September 8, 2015

                                          Before

                          DIANE P. WOOD, Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

No. 15-1189
                                               Appeal from the United States District
UNITED STATES OF AMERICA,                      Court for the Southern District of Indiana,
     Plaintiff-Appellee,                       Terre Haute Division.

       v.                                      No. 2:12CR00010-001

RODNEY L. DAVIS,                               Jane Magnus-Stinson,
    Defendant-Appellant.                       Judge.

                                        ORDER

        Rodney Davis, an inmate housed at the Federal Correctional Institution in
Butner, North Carolina, appeals the denial of his postjudgment motion challenging the
Bureau of Prisons’ collection of his restitution payments through the Inmate Financial
Responsibility Program (“IFRP”). The district court ruled that Davis should have
disputed the payment collections by first exhausting his administrative remedies and
then filing a petition under 28 U.S.C. § 2241 in his district of incarceration. We affirm.


       *After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-1189                                                                          Page 2

       Davis was convicted in 2013 in the Southern District of Indiana of possessing and
distributing child pornography, 18 U.S.C. § 2252(a)(2), (a)(4)(B), sentenced to
292 months’ imprisonment, and ordered to pay both an assessment of $1,100 and
restitution of $16,000, with “[p]ayment to begin immediately,” see 18 U.S.C. § 3572(d)(1).
The judgment states that “payment of criminal monetary penalties is due during
imprisonment.” We later dismissed his appeal at his request. See FED. R. APP. P. 42(b).

       Nearly a year later, Davis filed in the district court a self-styled “Motion to Defer
Fine/Restitution Payments until the Time of Supervised Release.” Davis asserted that
the BOP had usurped the district court’s power to schedule a payment plan by drawing
funds from his trust account and threatening to take away privileges if he did not make
funds available. As a “poor inmate with little to no means of meeting this financial
obligation while he is incarcerated,” Davis asked the district court to place him on “no
obligation status” and stop the BOP from collecting any payments until his release from
custody.

       The district court denied Davis’s motion, explaining that the BOP has the
authority to collect payments through the IFRP during imprisonment, see United States
v. Sawyer, 521 F.3d 792, 795–96 (7th Cir. 2008); McGhee v. Clark, 166 F.3d 884, 886
(7th Cir. 1999), and to remove certain privileges if an inmate refuses to comply with his
payment plan under the IFRP, see United States v. Boyd, 608 F.3d 331, 334 (7th Cir. 2010);
28 C.F.R. § 545.11(d). If Davis wants to challenge his payment plan, the court added, he
must exhaust administrative remedies and may then file a petition under 28 U.S.C.
§ 2241 in the district of incarceration. See United States v. Diggs, 578 F.3d 318, 319–20
(5th Cir. 2009).

       On appeal Davis maintains that the district court improperly delegated the
scheduling and collection of restitution payments to the BOP. But the district court did
not expressly delegate anything to the BOP. Instead, the court determined the
restitution amount and ordered immediate payment. This is consistent with 18 U.S.C.
§ 3572(d)(1), which requires payment of restitution to be made “immediately” unless
the court orders otherwise. As the district court explained, Davis may challenge the
payment schedule set by the BOP by raising it in a § 2241 petition in the district of his
confinement. See 28 U.S.C. § 2241(a), (d); McGee v. Martinez, 627 F.3d 933, 936–37 (3d Cir.
2010); Diggs, 578 F.3d at 319–20; Matheny v. Morrison, 307 F.3d 709, 711–12 (8th Cir.
2003).

                                                                               AFFIRMED.